Citation Nr: 0026899
Decision Date: 10/10/00	Archive Date: 12/28/00

DOCKET NO. 99-08 557               DATE OCT 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

Entitlement to an evaluation in excess of 70 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arises from
a June 1998 rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the veteran requested a personal hearing
before RO personnel. He appeared at the scheduled time in November
1998, but, according to a VA report of contact, he withdrew his
hearing request at that time, after discussing the matter with his
representative.

FINDING OF FACT

The veteran's PTSD is productive of total occupational and social
impairment.

CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD have been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.3, 4.7,
4.130, Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has already determined that the veteran is not able to
obtain or retain substantially gainful employment because of PTSD
symptomatology. A rating decision in March 1997 granted entitlement
to a total disability evaluation based on individual
unemployability due to service connected disabilities. The
schedular evaluation of PTSD currently in effect is 70 percent. The
veteran his indicated his

2 - 

disagreement with the 70 percent evaluation. He contends that, if
he is unable to maintain employment because of PTSD, he should be
evaluated as 100 percent disabled for that disorder. The Board
agrees.

As a preliminary matter, the Board finds the claim well grounded.
See Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992). In addition, the Board is
satisfied that the record contains all evidence necessary for an
equitable disposition of this appeal, and that the RO has fulfilled
VA's duty to assist the veteran in developing the facts pertinent
to the claim.

Disability evaluations are determined by evaluating the extent to
which a veteran's service-connected disability adversely affects
his ability to function under the ordinary conditions of daily
life, including employment, by comparing his symptomatology with
the criteria set forth in VA's Schedule for Ratings Disabilities
(Rating Schedule). 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1,
4.2, 4.10 (1999). If two evaluations are potentially applicable,
the higher evaluation will be assigned if the disability picture
more nearly approximates the criteria required for that evaluation;
otherwise, the lower rating will be assigned. 38 C.F.R. 4.7.

Diagnostic Code 9411 provides that a 70 percent disability
evaluation is warranted for PTSD manifested by occupational and
social impairment, with deficiencies in most areas such as work,
school, family relations, judgment, thinking, or mood, due to such
symptoms as suicidal ideation; obsessional rituals which interfere
with routine activities; speech intermittently illogical, obscure,
or irrelevant; near- continuous panic or depression affecting the
ability to function independently, appropriately, and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); or the
inability to establish and maintain effective relationships. A 100
percent evaluation is warranted for total occupational and social
impairment, due to such symptoms as gross impairment in thought
processes or communication; persistent delusions or hallucinations;
grossly inappropriate behavior; persistent danger of hurting self
or others; intermittent inability to

3 -

perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; or
memory loss for names of close relatives, own occupation, or own
name. 38 C.F.R. 4.130, Diagnostic Code 9411.

Outpatient treatment records show that, in January 1997, the
veteran avoided contact with other people to prevent
confrontations. He was explosive and angry in February 1997, and
the examiner described him as "paranoid" and "hypersensitive"
regarding VA. A mental status examination was significant for the
veteran's obvious hostility. He was superficially cooperative, but
he appeared depressed and his affective range was flat. The veteran
reported in March 1997 that his sleep was deteriorating, and he
isolated himself as much as possible. He found it difficult to
control his anger, and his tolerance was extremely low. He reported
seeing shadows "coming out of the trees" in October 1997.

At a VA mental disorders examination in January 1998, the examiner
indicated that the veteran was suffering from severe PTSD symptoms,
especially anger and rage. He described this rage as threatening to
emerge at any point during the examination. The veteran indicated
that he had frequent nightmares regarding his experiences in the
Republic of Vietnam. He stated that he had awaken during a
nightmare to find himself strangling his wife. The examiner
reported:

Without question, the most disabling PTSD symptom in this veteran,
is his incredible anger, and how easily under minor aggravations or
perceived aggravations, it can throw him into a potentially lethal
rage. For these reason [sic], this veteran avoids human contact as
much as possible, including, of course, public places .... From the
moment I introduced myself, and throughout the examination, it was
evident that there was extreme tension, mistrust and anger in this
veteran. He made heroic efforts to cooperate, which he did, at a
tremendous emotional expense. He was very restless,

4 -

his right leg was moving constantly, he was shaking, with his arms
tightly crossed across his chest.

The examiner went on to state that the veteran had a sense of
hopelessness and helplessness, and his speech was unproductive. He
displayed an anxious and angry mood with a very restricted affect.
The veteran's thought content revealed an "almost paranoid"
perception of VA. The examiner diagnosed PTSD and indicated that
the veteran's Global Assessment of Functioning (GAF) score was 35.

Additional outpatient treatment records reflect many of the same
symptoms as the earlier progress notes. In February 1998, the
veteran denied suicidal or homicidal ideation, but the treatment
note also reflected that he took walks when any such thoughts
occurred. The veteran was taking a number of psychiatric
medications throughout 1998, and he and his wife reported some side
effects, including abnormal movements and visual hallucinations.
The veteran was upset with his representative, and he believed that
the situation was exacerbating his PTSD symptoms, including anger,
irritability, and depression.

Considering the medical evidence as recorded above, the Board
fin(Is that a schedular evaluation of 100 percent for PTSD is
warranted. The Board bases this conclusion on a variety of factors.
The medical evidence consistently shows that the veteran must
isolate himself to avoid confrontation with others. He has frequent
nightmares, and he indicated that he woke up at one point
strangling his wife. That constitutes evidence that he may be a
danger to others. His thought content reveals paranoid ideation,
along with depression and hypersensitivity. Although the veteran
has been able to maintain his marriage, VA has already determined
that his PTSD precludes substantially gainful employment. At the VA
examination in January 1998, the examiner indicated that the
veteran's rage threatened to emerge at any point. The most salient
evidence is the GAF score of 35 assigned by the examiner in January
1998. According to the Diagnostic and Statistical Manual of Mental
Disorders 54th Ed. (DSM-IV), a GAF score of 31 to 40 reflects that
the person's behavior is considerably influenced by delusions or
hallucinations or serious impairment in communication or judgment
(e.g., depressed man avoids friends,

5 -

neglects family, and is unable to work). The Board believes that
this evidence demonstrates that the veteran's PTSD is productive of
total occupational and social impairment. In light of all of the
veteran's reported PTSD symptomatology, the Board concludes that
the criteria for a 100 percent evaluation for PTSD have been met.

ORDER

Subject to the regulations governing the payment of monetary
benefits, entitlement to an evaluation of 100 percent for PTSD is
granted.

JAMES A. FROST 
Veterans Law Judge 
Board of Veterans' Appeals

 - 6 -



